ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-426, concluding that VINCENT M. YACAVI*390NO of MENDHAM, who was admitted to the bar of this State in 1964, should be suspended from the practice of law for a period of six months for violating RPC 3.1 (filing a frivolous complaint), RPC 3.2 (failing to expedite litigation), RPC 3.4(g) (presenting or threatening to present criminal charges to obtain an improper advantage in a civil matter), RPC 3.5(c)(engaging in conduct intended to disrupt a tribunal), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to provide proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that VINCENT M. YACAVINO is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 15, 2005; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s fa.ilure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*391ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.